DETAILED ACTION

1.	The Office Action is in response to RCE filed on 12/13/2021.      

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 4.
3.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 12/13/2021 has been entered.

Status of Claims
4.	The amendment filed on 11/11/2021.  Independent claims 1, 10, and 19 have been amended; Claims 1-20 are pending.

Allowable Subject Matter
5. 	Claims 1-20 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:
	
2).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to set a first flag to indicate the present of a conformance window and second flag to indicate if the conformance window is for reference resampling and when conformance window flag is zero, the conformance window offset is also zero; is allowable.
The prior arts (SEREGIN et al. (US 20210051341) and in view of Furht et al (US 20210044819)  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of SEREGIN and Furht to achieve the same invention as claimed in the instant claim.
Claims 2-9 would be allowable because they depend on claim 1.
. 
3)	Claim 10 is allowed with the similar reason as claim 1.
Claims 11 -18 are allowed because they depend on claim 10.

4)	Claim 19 is allowed with the similar reason as claim 1.
Claim 20 is allowed because they depend on claim 19.

7.			 		Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423